                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                                 )
    NuStar Farms, LLC, Anthony Nunes, Jr.,       )   Case No. 5:20-cv-04003-CJW-MAR
    and Anthony Nunes, III,                      )
                                                 )   Defendants’ Reply in Further Support
               Plaintiffs,                       )   of Their Resisted Motion to Compel
    v.                                           )   Responses to Third-Party Litigation
                                                 )   Funding Discovery Requests
    Ryan Lizza and Hearst Magazine Media,        )
    Inc.,                                        )   (Oral Argument Requested)
                                                 )
               Defendants.                       )   REDACTED
                                                 )

          Defendants Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc. (“collectively,

“Defendants”), file this reply in further support of their Motion to Compel Responses to Third-

Party Litigation Funding Discovery Requests (ECF Nos. 147 & 151, the “Mot. to Compel”),

which seeks an Order compelling Plaintiffs NuStar Farms, LLC, Anthony Nunes, Jr., and

Anthony Nunes, III (together, “Plaintiffs”) and their attorneys to disclose responsive information

and documents regarding any third-party sources of funding for this lawsuit and the material

terms of such arrangement(s).

          Plaintiffs’ Resistance and Opposition to Defendants’ Motion to Compel (ECF No. 153,

“Plaintiffs’ Resistance”) is almost entirely focused on an ineffectively redacted brief originally

filed by Defendants as ECF No. 147-1 (and corrected as ECF No. 151)1, arguing that

Defendants’ inadvertent filing error was sanctionable, an “unconscionable breach of duty and

trust,” and part of an unexplained but nefarious conspiracy among Defendants and various third-



1
        At ECF No. 153 at 1-2 n.1, Plaintiffs incorrectly accuse Defendants of “improperly
redact[ing]” exhibits to the Declaration of Nathaniel S. Boyer in support of Defendants’ Motion
to Compel. In fact, those exhibits were filed under seal with Defendants’ initial filing at ECF
No. 147.


                                        1
         Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 1 of 7
party media outlets that have covered this lawsuit and numerous other defamation lawsuits

against media entities filed by Congressman Nunes and counsel Biss.2 Because Plaintiffs

recently filed a Motion for Sanctions (ECF Nos. 155 & 155-1) in connection with that

inadvertent filing error, Defendants instead will respond to Plaintiffs’ allegations in their

forthcoming resistance to that motion.

       For present purposes, the filing error has nothing to do with the merits of Defendants’

pending Motion to Compel, from which Plaintiffs’ Resistance attempts to distract the Court.

       On that issue—that is, whether this Court should compel Plaintiffs to produce documents

and information about litigation funding that is relevant to Plaintiffs’ status as private-versus-

public figures in this defamation case—Plaintiffs’ Resistance is almost silent. Plaintiffs provide

no argument, and no legal authority, as to why the facts and documents requested by Defendants

are outside the bounds of permissible discovery. In fact, Plaintiffs cite to case law that only

supports Defendants’ position that discoverability and relevancy are broadly construed by federal

courts. See ECF No. 153 at 7. Plaintiffs’ Resistance does not meaningfully argue that the

Defendants’ requested discovery is not relevant, nor does it make any argument that the




2
        Since 2019, Congressman Devin Nunes has sued a number of media organizations
alleging defamation, and in each lawsuit, Steven Biss is attorney of record for the Congressman
and/or signatory to plaintiff’s major pleadings. See Nunes v. Twitter, Inc., Elizabeth Mair, et al.,
Case No. CL19-1715-00 (Va. Circuit Court, Henrico County); Nunes v. McClatchy Co. d/b/a
Fresno Bee, et al., Case No. CL19-629, (Va. Circuit Court, Albemarle County); Nunes v. Fusion
GPS, et al., No. 19-cv-01148 (E.D. Va.); Nunes v. Hearst Magazines, Inc. (Esquire) & Lizza,
No. 19-cv-04064 (N.D. Iowa); Nunes v. Cable News Network d/b/a CNN, No. 20-cv-03976
(S.D.N.Y.); Nunes v. WP Company LLC d/b/a Washington Post, et al., No. 20-cv-1403 (D.D.C.);
Harvey v. Cable News Network, Inc. d/b/a CNN, et al., No. 20-cv-03068 (D. Md.) (according to
the complaint, plaintiff was senior advisor to Congressman Nunes); Nunes v. WP Company LLC
d/b/a Washington Post, et al., No. 21-cv-00506 (D.D.C.); Nunes v. NBCUniversal Media, LLC
d/b/a MSNBC, No. 21-cv-00608 (E.D. Tex.). Congressman Nunes’s and Biss’s libel litigation
strategy, and its nationwide assault on journalists and media organizations, cannot be ignored.
Compare ECF No. 151 at 4 n.1 and ECF No. 153 at 8.


                                    2
     Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 2 of 7
requested discovery would present undue burden or prejudice to Plaintiffs.

       Instead, Plaintiffs’ Resistance merely relies on “crystal ball” observations by this Court in

a status conference (ECF No. 153 at 5-6). But the Court’s observations a) were not a ruling on

the propriety of the Defendants’ requested discovery, b) recognized that the sought-after

discovery may be relevant for at least some purposes, which formed the basis for Defendants’

inquiry into these matters during depositions, c) expressly reserved the question for formal

motion practice, and d) came prior to deposition discovery that showed

                                                                                         , and that

otherwise suggests that

                                                   . See ECF No. 151 at 4 n.1; 6-8; 9.

       When Plaintiffs’ Resistance finally attempts to address the merits of Defendants’ Motion

to Compel, ECF No. 153 at 7-9, Plaintiffs’ bulleted arguments do nothing to dispel the

outstanding questions: who is funding and controlling this litigation, and who is the real party-

in-interest to prosecuting this defamation case? This Court should remain mindful of the

relevancy of these questions in civil lawsuits generally,3 and how their answers are even more

important in this defamation case implicating the First Amendment freedoms. And Plaintiffs’

specific responses in their Resistance only reaffirm why discovery on these points is needed.



3
         See generally Maya Steinitz, Whose claim is this anyway? Third-party litigation funding,
95 Minn. L. Rev. 1268, 1331 (2010) (noting, “Courts also may wish to scrutinize, ex ante or
when a challenge is raised, the terms of the funder-client and funder-attorney contracts as a
whole”). The article notes considerations for such review “may include . . . the taxonomy of the
client, process, and area of law in question; whether there is a fee-splitting agreement between
the funder and attorney and, if so, what kind of incentive structure it sets up; whether the
attorney was chosen by the client or by the funder; the sophistication of the client and whether
she was assisted by counsel in her negotiation of the funding agreement; whether adequate
disclosures were made to the client by the funder and the attorney; whether the client is in a
position to make informed decisions regarding the conduct of proceedings; and whether
independent advice is reasonably available to the client.” Id.


                                    3
     Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 3 of 7
        For example, Plaintiffs’ Resistance states, “[t]he Plaintiffs control and direct all aspects

of this lawsuit with the advice and guidance of Counsel,” ECF No. 153 at 8 (emphasis added).

Deposition testimony thus far has revealed that

                                                                        .4 Therefore, based on

Plaintiffs’ response, one can rightly assume that Plaintiffs’ case is effectively being controlled

and directed by counsel Steven Biss, who has a well-documented record of prosecuting libel

cases against media defendants on behalf of Congressman Nunes (indeed, the Congressman and

Biss filed a now-dismissed companion lawsuit against these same Defendants in this District).

Plaintiffs’ response in Resistance only begs the fundamental questions Defendants seek

discovery to answer: who is paying Biss, and who is actually the party-in-interest who would

benefit from prosecution of this case? In this case, it appears that party is not the Plaintiffs.5

        Similarly, Plaintiffs’ Resistance attempts to dispel the question of outside litigation

funding by stating, “[t]he Court held a status conference on January 21, 2021. . . . Plaintiffs

advised that Court that even if there was a ‘litigation funder(s)’, Plaintiffs are not entitled to

attorney’s fees and have made no claim to recover attorney’s fees in the second amended

complaint.” ECF No. 153 at 5. The fact that Plaintiffs do not seek attorney fees again

underscores the need for discovery on litigation funding: If Biss’s fees

         , nor are recoverable as part of a fee-shifting award, who is paying Biss and seeking to

benefit from the prosecution of this case?



4
        Plaintiffs’ Resistance attempts to characterize Defendants’ cited deposition excerpts
(ECF No. 147-1 at 6-7, 8, 9) as “cherry-picked,” “disingenuous,” and “grossly misleading,” but
tellingly, cites to no evidence refuting these cited excerpts. ECF No. 153 at 8 n.3.
5
        The fact that Plaintiffs

                                                                  all make this case particularly
“unusual,” contrary to the characterization in Plaintiffs’ Resistance. See ECF No. 153 at 9.


                                     4
      Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 4 of 7
       Third, Plaintiffs’ Resistance raises a non-sensical argument that because Defendants have

been stonewalled on discovery regarding litigation funding thus far, Defendants’ Motion to

Compel is therefore improper. See ECF No. 153 at 8 (“The Plaintiffs are private individuals.

There is no evidence that they are limited purpose public figures.”) (emphasis added); id. at 9

(“Defendants have no evidence that any third-party is funding or supporting this or any

‘ancillary’ lawsuit.”) (emphasis added). Plaintiffs’ argument has it exactly backwards: it is

because Defendants have not been provided discovery to date on an issue relevant to this case

that this Court should grant Defendants’ Motion to Compel.6

       Finally, Plaintiffs’ Resistance ignores Defendants’ suggestion that, if this Court harbors

any doubt on discoverability of third-party litigation funding sources and terms, it should initiate

an in camera review of pertinent records and information from this and ancillary libel lawsuits

involving any member of the Nunes family prior to ruling on Defendants’ Motion to Compel. At

a minimum, this Court should require Plaintiffs to provide third-party litigation funding

documents and information to the Court for in camera inspection.



       WHEREFORE, this Court should require Plaintiffs to provide all third-party litigation

funding information and documents responsive or relating to document production request No.

92 directly to Defendants, or in the alternative, to the Magistrate Judge for a preliminary in

camera review.

___________________________________
(Signature block follows on next page)


6
        Plaintiffs’ Resistance similarly calls Defendants’ suggestion that this lawsuit is funded by
a political action committee or political interest group “nothing but conjecture.” ECF No. 153 at
9. Of course, Defendants don’t know who is actually funding this lawsuit because Plaintiffs
have refused to provide meaningful discovery on this point to date; hence, Defendants had to file
the Motion to Compel.


                                    5
     Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 5 of 7
  Dated: September 10, 2021       Ryan Lizza and Hearst Magazine Media, Inc.,
                                  Defendants

                                  /s/ Nathaniel S. Boyer
                                  Jonathan R. Donnellan, Lead Counsel*
                                    jdonnellan@hearst.com
                                  Ravi R. Sitwala*
                                    rsitwala@hearst.com
                                  Nathaniel S. Boyer*
                                    nathaniel.boyer@hearst.com
                                  Sarah S. Park*
                                    sarah.park@hearst.com
                                  Nina Shah*
                                    nina.shah@hearst.com
                                  Kristen Hauser*
                                    khauser@hearst.com
                                  THE HEARST CORPORATION
                                  Office of General Counsel
                                  300 West 57th Street
                                  New York, New York 10019
                                  Telephone: (212) 841-7000
                                  Facsimile: (212) 554-7000

                                  Michael A. Giudicessi
                                   michael.giudicessi@faegredrinker.com
                                  Nicholas A. Klinefeldt
                                   nick.klinefeldt@faegredrinker.com
                                  Susan P. Elgin
                                   susan.elgin@faegredrinker.com
                                  Scott W. Wright*
                                   scott.wright@faegredrinker.com
                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  801 Grand Avenue, 33rd Floor
                                  Des Moines, Iowa 50309-8003
                                  Telephone: (515) 248-9000
                                  Facsimile: (515) 248-9010

                                  *Admitted Pro Hac Vice


                                  Attorneys for Defendants




                               6
Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 6 of 7
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Reply in Further Support of
Their Resisted Motion to Compel Responses to Third-Party Litigation Funding Discovery
Requests (Oral Argument Requested) was served upon the following parties through the
court’s CM/ECF electronic filing system on September 10, 2021.

                                                  /s/ Nathaniel S. Boyer


Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs




                                    7
     Case 5:20-cv-04003-CJW-MAR Document 158 Filed 09/10/21 Page 7 of 7
